                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-80242-BLOOM/Reinhart

HOWARD ADAM FOX,

        Plaintiff,
v.

STROBES N MORE INC.,

      Defendant.
__________________________/

                                     ORDER OF DISMISSAL

        THIS CAUSE is before the Court upon a sua sponte review of the record. On February,

19, 2019, Plaintiff Howard Adam Fox filed the Complaint. ECF No. [1]. For the reasons set forth

below, Plaintiff’s Complaint is dismissed.

        I. Background

        Plaintiff brings this action, pro se, for copyright infringement against Defendant Strobes N

More Inc. Plaintiff alleges that that the Defendant entered into a contract with a Chinese

manufacturing company which had the plans, designs and intellectual property of the Plaintiff for

a product known as a license plate bracket. ECF No. [1] at 4.

        II. Legal Standard

        Plaintiff has not paid the required filing fee and therefore the screening provisions of 28

U.S.C. § 1915(e) are applicable. Pursuant to 28 U.S.C. § 1915(e)(2), this Court is required to

dismiss cases where the Plaintiff seeks to proceed in forma pauperis and the action “(i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). We construe the
                                                         Case No. 19-cv-80242-BLOOM/Reinhart


pleadings of pro se litigants liberally. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

Cir.1998).

       To state a claim for relief, a pleading must contain: “(1) a short and plain statement of the

grounds for the court’s jurisdiction . . . . (2) a short and plain statement of the claim showing that

the pleader is entitled to relief; and (3) a demand for the relief sought.” FED. R. CIV. P. 8.

Thereunder, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]o state a plausible claim for relief, the

plaintiff[] must plead ‘factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.’” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,

1268 (11th Cir. 2009) (quoting Iqbal, 129 S. Ct. at 1949).

       III. Discussion

       To state a claim for copyright infringement a plaintiff must assert: “(1) ownership of a valid

copyright, and (2) copying of constituent elements of the work that are original.” Feist Publ'ns,

Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361, (1991). “To satisfy Feist’s first prong, a

plaintiff must prove that the work ... is original and that the plaintiff complied with applicable

statutory formalities.” Bateman v. Mnemonics, Inc., 79 F.3d 1532, 1541 (11th Cir. 1996) (citations

omitted). A plaintiff may show copying by demonstrating that the defendants had access to the

copyrighted work and that the works are “substantially similar.” Oravec v. Sunny Isles Luxury

Ventures, L.C., 527 F.3d 1218, 1223 (11th Cir. 2008).

       Here, Plaintiff does not allege that he has registered a product with the Copyright Office, a

precondition to an infringement suit under § 501.17 U.S.C. § 411(a); Reed Elsevier, Inc. v.

Muchnick, 559 U.S. 154, 157 (2010).




                                                  2
                                                         Case No. 19-cv-80242-BLOOM/Reinhart


       Even if Plaintiff's allegations were sufficient to meet the first element, nothing in the

Complaint satisfies the second element. Other than general conclusory allegation that Defendant

infringed on Plaintiff’s copyright and “placed their name upon the plaintiffs [sic] property,”

Plaintiff alleges no specific facts relating to copyright infringement. Plaintiff provides no details

regarding any action taken by Defendant to sell any product that would amount to copyright

infringement. Nor does Plaintiff allege any detail demonstrating substantial similarity to Plaintiff’s

copyright. The Court finds that the Complaint fails to state a claim of copyright infringement.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE;

               2. The Clerk is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of February, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Howard Adam Fox
7393 Lahana Circle
Boynton Beach, FL 33437




                                                  3
